ORDER PER CURIAM. Michael A. Baranowski (“Movant”) appeals from the motion court’s judgment denying his Rule 24.035 post-conviction relief motion. On appeal, Movant argues he was denied effective assistance of counsel because plea counsel (1) erroneously advised Movant that he would be sentenced to a total seven years’ imprisonment if he pleaded guilty; (2) coerced Movant into pleading guilty; and (3) failed to advocate that Movant receive a more favorable sentencing disposition by calling witnesses on Movant’s behalf during the sentencing hearing. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).